United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jackson, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1131
Issued: February 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 18, 2010 appellant filed a timely appeal from a December 9, 2009 merit
decision of the Office of Workers’ Compensation Programs’ schedule award. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has any permanent impairment due to her accepted
employment injuries entitling her to a schedule award.
On appeal, counsel argued that there was an unresolved conflict of medical opinion
evidence between appellant’s physician and the Office referral physician.
FACTUAL HISTORY
On May 16, 2000 appellant, then a 35-year-old letter carrier, filed a traumatic injury
claim alleging that she injured her neck and shoulder pulling a heavy cart on May 15, 2000. On
June 5, 2000 the Office accepted her claim for right shoulder strain and cervical strain.
Appellant filed a recurrence of disability on September 20, 2006 alleging in August 2006 she

developed stiffness in her neck. The Office accepted this claim on October 31, 2006 and
authorized compensation benefits.
In a report dated March 7, 2007, Dr. Irving D. Strouse, a Board-certified orthopedic
surgeon and Office referral physician, opined that appellant had reached maximum medical
improvement (MMI) due to her accepted employment injury. He opined that her degenerative
condition was not related to her employment, but to the aggravation of a preexisting condition.
Dr. Strouse opined that appellant could perform light duty, but could not return to her date-ofinjury position due to her preexisting condition. Appellant’s attending physician, Dr. Hoan
Nguyen, a Board-certified orthopedic surgeon, recommended surgical intervention on
March 27, 2007. The Office found a conflict of medical opinion evidence and referred appellant
to Dr. Ian B. Fries, a Board-certified orthopedic surgeon, for an impartial medical examination.
In a report dated September 19, 2007, Dr. Fries opined that appellant’s condition was a
combination of preexisting cervical disc degeneration, her accepted employment injury as well
as her recurrence in 2006. He recommended surgery.
Dr. Nguyen performed an anterior cervical discectomy C5-6 and C6-7, a cervical
arthrodesis and allograft on November 15, 2007. He released appellant to return to full duty on
April 29, 2008. Dr. Nguyen completed a report on May 27, 2008 and opined that she had not yet
reached MMI. He stated that further treatment was indicated and recommended medications and
diagnostic x-rays. Dr. Nguyen examined appellant again on June 24, 2008 and opined that
further medical treatment was necessary but that her fusion was healing well based on x-rays.
He recommended additional x-rays. Dr. Nguyen examined appellant on July 29, 2009 and again
recommended additional x-rays and found that she required further treatment.
Dr. Arthur Becan, an orthopedic surgeon, examined appellant on July 16, 2008 and
provided a report noting her history of injury. He found that she reached MMI on July 16, 2008.
Dr. Becan found paravertebral muscle spasm and tenderness in the cervical spine with limited
range of motion (ROM). He found a perceived sensory deficit of the C6 and C7 nerve roots of
the right hand with 4/5 manual muscle strength testing on the right in the deltoid and loss of grip
strength and pinch strength on the right. Dr. Becan concluded that appellant had a Grade 2
sensory deficit of the right C6 nerve root for six percent impairment.1 He found Grade 2 sensory
deficit of the right C7 nerve root for four percent impairment.2 Dr. Becan found nine percent
impairment of the right deltoid due to motor strength deficit.3 He determined that appellant’s
right upper extremity impairment was 17 percent. Appellant requested a schedule award on
December 26, 2008.
Dr. Nguyen examined appellant on August 5 and 26, 2008 and continued to recommend
further treatment including x-rays. He found that she reached MMI on November 25, 2008.
Dr. Nguyen found positive muscle spasm in appellant’s neck with limited ROM, normal strength
1

Dr. Becan cited to the American Medical Association, Guides to the Evaluation of Permanent Impairment 424,
Table 15-15 and Table 15-17. These provisions are found in the fifth edition of the A.M.A., Guides.
2

Id.

3

A.M.A., Guides 484, Table 16-11, 492, Table 16-15. These provisions are found in the fifth edition of the
A.M.A., Guides.

2

and sensory examination intact to light touch with reflexes normal, reactive and symmetric. He
found a negative Hoffman’s test. In regards to appellant’s right shoulder, Dr. Nguyen found
good ROM. He stated, “External rotation, she is able to go to 45 degrees at the side and 90
degrees in the scarecrow position.” Dr. Nguyen found tenderness over the acrominoclavicular
joint. He diagnosed displacement of cervical intervertebral disc without myelopathy,
degenerative disc disease, cervical radiculopathy and sprain and acromioclavicular joint.
Dr. Nguyen discharged appellant from his care.
The district medical adviser reviewed appellant’s claim on January 30, 2009 and
recommended a second opinion evaluation as Dr. Nguyen found no evidence of objective
cervical nerve root deficits in the upper extremity while Dr. Becan found significantly different
findings including sensory deficit and muscle strength deficit.
The Office referred appellant, a statement of accepted facts and list of questions for a
second opinion evaluation with Dr. Andrew M. Hutter, a Board-certified orthopedic surgeon, on
April 20, 2009. The statement of accepted facts listed her accepted conditions as sprain of neck,
sprain of right shoulder and displacement of cervical discs as well as anterior cervical
discectomy on November 15, 2007. Dr. Hutter examined appellant on May 7, 2009 and noted
her history of injury. He found no tenderness to palpation of the cervical paraspinals
musculature and full ROM of the cervical spine. Dr. Hutter found the right shoulder
demonstrated limited manual motor testing due to pain, symmetrical reflexes and sensory
examination intact to light touch in both upper extremities. He found that appellant had reached
MMI in her neck injury as of the date of his report, but that she had an unrelated right shoulder
injury occurring in March 2009 and was currently receiving treatment of rotator cuff problem of
her right shoulder. In an addendum dated May 19, 2009, Dr. Hutter stated that based on the sixth
edition of the A.M.A., Guides she had a 15 percent disability of the cervical spine as she had
herniated discs at two levels that required surgery, but had no current objective abnormalities.4
He also noted limited ROM of the right shoulder due to pain which he attributed to appellant’s
2009 employment injury.
The district medical adviser reviewed this report on May 27, 2009 and stated that there
was no ratable impairment related to appellant’s accepted cervical condition and zero percent
impairment of the right shoulder. He stated that he was utilizing Dr. Nguyen’s November 25,
2008 report as the date of MMI and relying on this report to calculate her final impairment
rating. The district medical adviser applied the sixth edition of the A.M.A., Guides and noted
that appellant’s right shoulder sprain should be rated using the shoulder grid of the A.M.A.,
Guides.5 He stated:
“The Diagnosis would be shoulder pain and the claimant is placed into Class 0
which equals [zero percent] impairment. Dr. Nguyen provided a thorough
examination of the right shoulder and did not note finding any objective physical
issues. To be placed into Class 1, there would have to be some objective findings
(which were not there on a consistent basis). Dr. Hutter indicated that the
4

A.M.A., Guides, 6th ed. (2007), Table 17-2.

5

Id. at 401-05, Table 15-5.

3

claimant had reduced ROM secondary to pain (the ROM measurements were not
documented and as such cannot be considered objective per section 15.7 of the
[A.M.A., Guides] and limitation secondary to pain as opposed to an anatomical
defect is not objective). Dr. Becan provided ROM measurements6 but again these
were not compliance with section 15.7 and are not considered objective. Neither
Dr. Hutter nor Dr. Nguyen identified any other shoulder issues (such as the
deltoid weakness discussed by Dr. Becan) related to the right shoulder. As such
the Class of impairment is 0.”
The Office requested a supplemental report from Dr. Hutter on June 1, 2009. Dr. Hutter
responded on June 18, 2009 and stated that appellant had no impairment based on cervical disc
herniation as she had no objective abnormalities and no permanent orthopedic disability in
regards to the injury sustained. The district medical adviser reviewed the medical evidence on
June 24, 2009 and concluded that there was no ratable impairment due to appellant’s accepted
cervical condition and that the rating of her right shoulder was zero percent based on the sixth
edition of the A.M.A., Guides.
By decision dated June 29, 2009, the Office denied appellant’s claim for a schedule
award finding that the medical evidence failed to demonstrate a measurable impairment.
Appellant, through her attorney, requested an oral hearing. On October 13, 2009 counsel
changed this request to a request for a review of the written record. He alleged deficiencies in
Dr. Hutter’s reports and stated that these reports could not carry the weight of the evidence in
regards to appellant’s right upper extremity. Counsel stated that she had undergone right
shoulder surgery under a separate claim and was receiving disability benefits under that claim.
By decision dated December 9, 2009, the Branch of Hearings and Review noted that
appellant sustained a traumatic right shoulder injury on February 26, 2009 which was accepted
for right shoulder rotator cuff strain under a separate claim.7 The hearing representative found
that Dr. Becan’s report was of limited probative value because he did not appropriately apply the
fifth edition of the A.M.A., Guides and because his findings were not consistent with those of
Dr. Nguyen. She concluded that Dr. Hutter’s report was entitled to the weight of the medical
evidence and established that appellant did not have permanent impairment due to her accepted
May 15, 2000 employment injury. The hearing representative affirmed the Office’s June 26,
2009 decision.

6

The Board notes that Dr. Becan’s ROM figures related to appellant’s cervical spine, rather than to her upper
extremity.
7

Claim number xxxxxx471 is appellant’s right shoulder claim and is not currently before the Board. 20 C.F.R.
§ 501.2.

4

LEGAL PRECEDENT
The schedule award provisions of the Federal Employees’ Compensation Act8 and its
implementing regulations9 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment for loss or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a matter which
rests in the discretion of the Office. For consistent results and to ensure equal justice, the Board
has authorized the use of a single set of tables so that there may be uniform standards applicable
to all claimants. The Office evaluates the degree of permanent impairment according to the
standards set forth in the specified edition of the A.M.A., Guides. As of May 1, 2009, any
decision regarding a schedule award must be based on the sixth edition of the A.M.A., Guides.10
For schedule awards after May 1, 2009, the impairment is evaluated under the sixth edition of the
A.M.A., Guides, published in 2008.11 Initial schedule award decisions issued on or after May 1,
2009 will be based on the sixth edition of the A.M.A., Guides, even if the amount of the award
was calculated prior to that date. A claimant who has received a schedule award under a
previous edition may make a claim for an increased award, which should be calculated according
to the sixth edition of the A.M.A., Guides.12
The Act does not authorize the payment of schedule awards for the permanent
impairment of the whole person.13 Payment is authorized only for the permanent impairment of
specified members, organs or functions of the body. No schedule award is payable for a
member, function or organ of the body not specified in the Act or in the regulations.14 Because
neither the Act nor the regulations provide for the payment of a schedule award for the
permanent loss of use of the back or spine,15 no claimant is entitled to such an award.16
Amendments to the Act, however, modified the schedule award provisions to provide for an
award for permanent impairment to a member of the body covered by the schedule regardless of
whether the cause of the impairment originated in a scheduled or nonscheduled member. As the
schedule award provisions of the Act include the extremities, a claimant may be entitled to a
8

5 U.S.C. §§ 8101-8193, 8107.

9

20 C.F.R. § 10.404.

10

Id. For impairment ratings calculated on and after May 1, 2009, the Office should advise any physician
evaluating permanent impairment to use the sixth edition of the A.M.A., Guides. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
11

Id.

12

Id.

13

W.D., 61 ECAB ___ (Docket No. 10-274, issued September 3, 2010); Ernest P. Govednick, 27 ECAB
77 (1975).
14

W.D., supra note 13; William Edwin Muir, 27 ECAB 579 (1976).

15

The Act itself specifically excludes the back from the definition of organ. 5 U.S.C. § 8101(19).

16

W.D., supra note 13. Timothy J. McGuire, 34 ECAB 189 (1982).

5

schedule award for permanent impairment to a limb even though the cause of the impairment
originated in the spine.17
In the case of James Kennedy, Jr.,18 the Board found that the period covered by a
schedule award commences on the date that the employee reaches MMI from the residuals of her
employment injury. Maximum improvement means that the physical condition of the injured
member of the body has stabilized and will not improve further. The determination of MMI is
not to be based on surmise or prediction of what may happen in the future. A schedule award is
appropriate where the physical condition of an injured member has stabilized, despite the
possibility of an eventual change in the degree of functional impairment in the member.19 The
question of when maximum medical improvement has been reached is a factual one which
depends on the medical findings in the record and the determination of such date is made in each
case upon the basis of submitted medical evidence.20
ANALYSIS
Appellant has requested a schedule award based on her May 15, 2000 employment injury
which was accepted for the right shoulder strain, cervical strain and displacement of cervical
discs as well as anterior cervical discectomy. As noted above she is only entitled to a schedule
award for her accepted cervical injury to the extent that this injury impacts an accepted member,
such as an upper extremity.
Appellant submitted a report dated July 16, 2008 from Dr. Becan finding that she had
reached MMI on that date and providing an impairment rating of 17 percent of the right upper
extremity including impairments for loss of strength and sensory deficits. Her attending
physician, Dr. Nguyen, continued to opine that appellant required additional medical treatment
and did not find that she had reached MMI until November 25, 2008. The Board finds that
Dr. Becan’s report is not sufficient to constitute the weight of the medical opinion evidence as he
did not provide any medical reasoning explaining why he believed that appellant had reached
MMI in July 2008, when appellant’s surgeon, Dr. Nguyen, continued to indicate that she
required additional medical treatment until November 2008. The Board further notes that at the
time appellant’s schedule award decision was issued the appropriate edition of the A.M.A.,
Guides was the sixth edition, rather than the fifth edition relied upon by Dr. Becan. As
Dr. Becan’s report does not comport with the appropriate edition of the A.M.A., Guides, it
cannot constitute the weight of the medical evidence.
In his November 25, 2008 report, agreeing that appellant had reached MMI, Dr. Nguyen
found loss of external rotation as appellant was able to reach to 45 degrees.21 He found
17

W.D., supra note 13. Rozella L. Skinner, 37 ECAB 398 (1986).

18

40 ECAB 620, 626 (1989).

19

Id.

20

Eugenia L. Smith, 41 ECAB 409, 413 (1990).

21

A.M.A., Guides, 475, Table 15-34. This table provides that external rotation of 50 to 30 degrees is a mild
shoulder impairment.

6

tenderness over the acrominoclavicular joint. Dr. Nguyen found positive muscle spasm in
appellant’s neck with limited ROM, normal strength and sensory examination intact to light
touch with reflexes normal, reactive and symmetric. He found a negative Hoffman’s test.
Dr. Nguyen diagnosed displacement of cervical intervertebral disc without myelopathy,
degenerative disc disease, cervical radiculopathy and sprain and acromioclavicular joint.
The district medical adviser noted the divergent physical findings between Drs. Becan
and Nguyen regarding appellant’s impairment, but did not discuss the date of MMI. The Office
referred appellant for a second opinion evaluation with Dr. Hutter on April 20, 2009 and he
examined her on May 7, 2009. However, the record establishes that appellant had sustained a
subsequent right shoulder injury on February 26, 2009 accepted by the Office as work related.
Dr. Hutter noted that she had limited strength and ROM in her right shoulder due to pain and that
she had an unrelated right shoulder injury occurring in March 2009. In examining appellant’s
upper extremities, he found symmetrical reflexes and sensory examination intact to light touch in
both upper extremities. Dr. Hutter found that she had reached MMI in regards to her neck injury.
However, as appellant’s schedule award is dependent upon findings extending from her cervical
spine to her upper extremities, Dr. Hutter’s report cannot constitute the weight of the evidence.
While Dr. Hutter found that her pain and loss of ROM in the right shoulder were due to her 2009
injury, he did not explain how he could separate these findings and attribute these findings to
shoulder pain rather than to her accepted cervical condition. At the time of this report, appellant
sustained a new shoulder injury and was not at MMI in regards to the scheduled member.
Therefore Dr. Hutter’s report is of limited probative value and cannot establish the extent of her
permanent impairment for schedule award purposes.
In evaluating appellant’s permanent impairment for schedule award purposes, the district
medical adviser relied on Dr. Nguyen’s report and finding of MMI in November 2008. The
Board finds that he did not provide sufficient medical reasoning for reaching his conclusions and
that the case is not in posture for a decision. The Board notes that the district medical adviser
utilized the shoulder regional grid of the A.M.A., Guides and stated that appellant’s condition
was shoulder pain.22 The Board notes that the Office accepted appellant’s claim for a shoulder
strain, a separate diagnosis class. The district medical adviser did not explain why he felt that
shoulder pain was the appropriate diagnosis class. He also placed appellant in Class 0 stating
that Dr. Nguyen did not note any objective physical issues. Dr. Nguyen provided loss of ROM
on external rotation which the district medical adviser did not consider or evaluate, instead
addressing only Dr. Hutter’s findings on this impairment. Without a detailed report comporting
with the standards of the sixth edition of the A.M.A., Guides, the Board is unable to determine
whether appellant has any permanent impairment due to her accepted employment injuries
entitling her to a schedule award.
On appeal, counsel argued that there was a conflict of medical opinion between
Drs. Hutter and Becan regarding the extent of appellant’s permanent impairment. The Board
disagrees for the reasons listed above and finds that the case is not in posture for decision
requiring additional development of the medical evidence and a detailed and well-reasoned
report complying with the standards of the sixth edition of the A.M.A., Guides.
22

Id. at 401, Table 15-5.

7

CONCLUSION
The Board finds that this case is not in posture for a decision and must be remanded for
additional development of the medical evidence including a comprehensive medical examination
and findings which are then properly evaluated under the standards of the sixth edition of the
A.M.A., Guides.
ORDER
IT IS HEREBY ORDERED THAT the December 9, 2009 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further development
consistent with this decision of the Board.
Issued: February 18, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

